            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   DECLARATION OF RACHEL S. BRASS IN
                                       defendant             SUPPORT OF DEFENDANT APPLE INC.’S
          21                                                 ADMINISTRATIVE MOTION TO
                       v.                                    PARTIALLY SEAL ITS PROPOSED
          22                                                 FINDINGS OF FACT AND CONCLUSIONS
                 APPLE INC.,                                 OF LAW
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
                  DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP     MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-cv-
                                                       05640-YGR
            1            Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2            1.      I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court. I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case. I am familiar with Apple’s treatment of highly proprietary
            5    and confidential information, based on my personal experience representing Apple. 1 I have personal
            6    knowledge of the facts stated below and, if called as a witness, I could and would testify competently
            7    thereto. I submit this declaration in support of Apple’s Administrative Motion to Partially Seal Its
            8    Proposed Findings of Fact and Conclusions of Law.
            9            2.      Federal Rule of Civil Procedure 26(c), generally, provides the “good cause” standard
          10     for the purposes of sealing documents attached to a dispositive motion or presented at trial. Kamakana
          11     v. City and Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). The test applied is whether “‘good
          12     cause’ exists to protect th[e] information from being disclosed to the public by balancing the needs for
          13     discovery against the need for confidentiality.” Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th
          14     Cir. 2010) (quoting Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th
          15     Cir. 2002)).
          16             3.      Apple operates in an intensely competitive marketplace. It occupies a unique position
          17     as a leader with respect to a number of highly dynamic technologies. Apple has serious and legitimate
          18     concerns that competitors will be quick to pounce on any release of Apple’s highly sensitive,
          19     proprietary information in order to gain competitive advantage. As such, Apple takes extensive
          20     measures to protect the confidentiality of its proprietary information.
          21             4.      The Court has “broad latitude” “to prevent disclosure of materials for many types of
          22     information, including, but not limited to, trade secrets or other confidential research, development, or
          23

          24

          25
                  1
                      Courts in this District routinely grant motions to seal on the basis of declarations of counsel
          26          submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-
                      1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-
          27          EJD, Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-
                      EJD, Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
          28          proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
                      requests that it be permitted to file a further declaration supporting filing under seal.
Gibson, Dunn &     DECLARATION OF RACHEL BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-CV-
                                                        05640-YGR
            1    commercial information.” Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
            2    (emphasis in original).
            3           5.        The Court has expressed a desire for these proceedings to be public. To that end, Apple
            4    has carefully reviewed its Proposed Findings of Fact and Conclusions of Law and now proposes only
            5    those redactions that are essential.
            6           6.        Specifically Apple seeks only to seal information about (1) non-public financial
            7    information; and (2) information that could aid a bad actor.
            8           7.        Apple first seeks to seal non-public financial information. The public disclosure of such
            9    information would cause Apple economic harm and put it at competitive disadvantage. See Ctr. for
          10     Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th Cir. 2016), cert. denied sub nom. FCA
          11     U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016) (finding there was a compelling reason for sealing
          12     when records contain business information that could be used to harm a litigant’s competitive
          13     standing). It would give Apple’s competition confidential information about Apple’s business model
          14     and strategy. Apple Inc. v. Samsung Electronics Co., Ltd., 727 F.3d 1214, 1228 (Fed. Cir. 2013)
          15     (concluding the district court abused its discretion in denying a motion to seal about “profit, cost, and
          16     margin data”).
          17            8.        The information Apple seeks to protect is foundational to its business, and Apple has
          18     exerted great effort and undertaken substantial expense to protect such information. Apple has
          19     narrowly tailored its sealing request so as to maximize the public’s access to court proceedings without
          20     jeopardizing Apple’s business interests
          21            9.        Second, Apple respectfully requests that the Court seal the identified information that
          22     could aid a bad actor. Specifically, Apple seeks to seal specific information about Apple’s security
          23     policies and internal processes like Apple’s App Review process.            Sealing of court records is
          24     appropriate “when such ‘court files might . . . become a vehicle for improper purposes,’” Kamakana,
          25     447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598).
          26            10.       Public disclosure of this information would risk providing assistance to competitors and
          27     third parties seeking to unlawfully access or steal data. Apple takes many steps, and undertakes
          28     substantial efforts, to safeguard information—including its trade secrets and private confidential data
                                                                     2
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-CV-
                                                        05640-YGR
            1    of its customers and developers—and keeping those efforts confidential is important to their
            2    effectiveness.
            3            11.      Not only does Apple protect critical information through its internal security systems
            4    and processes, Apple also protect users and developers alike from fraud, malware, and unwarranted
            5    intrusion into their privacy through its extensive App Review Process. Disclosure of the identified
            6    information would allow bad actors to circumvent Apple’s important review process and would
            7    endanger users and developers.
            8            12.      I have met and conferred in good faith with counsel for Epic, including by telephone, in
            9    an effort to narrow the documents and testimony that the parties propose to maintain under seal. This
          10     process has resulted in narrowing the amount of designated confidential material and consequently
          11     reduced the need for provisional sealing (pursuant to Local Rule 79-5(e)) of material designated by the
          12     other party as confidential. The redacted versions of the Proposed Findings of Fact and Conclusions
          13     of Law reflect the results of that negotiation.
          14             13.      However, the parties have not had an opportunity to inspect the opposing party’s
          15     Proposed Findings of Fact and Conclusions of Law. In addition, the parties have requested the
          16     provisional sealing of certain information in which third parties may have confidentiality interests
          17     (whether the party’s information was produced by such third party or by one of the parties). It is thus
          18     not feasible at this time for the parties to execute a stipulation of sealing.
          19             14.      The parties therefore have agreed, after filing, to promptly review any redacted portions
          20     of the opposing party’s Proposed Findings of Fact and Conclusions of Law. The parties will promptly
          21     withdraw any request for provisional sealing to the extent possible based on their review of the other
          22     party’s filing and will meet and confer in good faith to resolve any objections to any remaining requests
          23     to seal. If a party opposes the redactions proposed by another party, it will file such opposition by
          24     April 12, 2021, on the same day each must file a declaration in support of any request to seal. The
          25     parties will also cooperate to provide prompt notice to any third parties who may have confidentiality
          26     interests in information provisionally sealed in the Proposed Findings of Fact and Conclusions of Law
          27     so that those third parties may determine whether to request sealing of such information by the Court.
          28
                                                                      3
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-CV-
                                                        05640-YGR
            1           15.     Below is a chart detailing the specific items of Apple’s that are sealable for the reasons
            2    explained herein, highlighted in yellow in the attached unredacted version.
            3
                  Paragraph of                                Reason for Redaction
            4       Proposed
                 Findings of Fact
            5
                       74.6       Contains confidential information that could be used to evade the App Review
            6                     process
                        79        Contains confidential information that could be used to evade Apple’s security
            7                     protocols
                        81        Contains confidential information that could be used to evade Apple’s security
            8                     protocols
                        83        Contains information that could be used to evade Apple’s security protocols
            9          120        Contains confidential information that could be used to evade the App Review
                                  process
          10           122        Contains confidential information that could be used to evade the App Review
                                  process
          11           123        Contains confidential information that could be used to evade the App Review
                                  process
          12           125        Contains confidential information that could be used to evade the App Review
                                  process
          13           128        Contains confidential information that could be used to evade the App Review
                                  process
          14           139        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          15           215        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          16          224.6       Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          17           225        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          18           343        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          19           498        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          20           499        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          21           577        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          22           669        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          23           706        Contains confidential information that could be used to evade Apple’s security
                                  protocols
          24      Paragraph of                                Reason for Redaction
                  Conclusions of
          25          Law
          26           295        Contains non-public financial information that, if disclosed, would put Apple at
                                  a competitive disadvantage
          27

          28
                                                                    4
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-CV-
                                                        05640-YGR
            1           16.     Pursuant to Local Rule 79-5(e), below is a list reflecting the information designated by
            2    other parties as confidential, on which Apple takes no position, highlighted in blue in the attached
            3    unredacted version:
                     Paragraph of                               Reason for Redaction
            4    Proposed Findings of
                          Fact
            5
                         165.3        Epic or Third Party Designation
            6            165.4        Epic or Third Party Designation
                          245         Epic or Third Party Designation
            7             246         Epic or Third Party Designation
                         249.17       Epic or Third Party Designation
            8             118         Epic or Third Party Designation
                          218         Epic or Third Party Designation
            9             318         Epic or Third Party Designation
                         250.4        Epic or Third Party Designation
          10
                         251.5        Epic or Third Party Designation
          11             255.2        Epic or Third Party Designation
                         257.2        Epic or Third Party Designation
          12             257.3        Epic or Third Party Designation
                          260         Epic or Third Party Designation
          13             266.4        Epic or Third Party Designation
                         267.1        Epic or Third Party Designation
          14             267.2        Epic or Third Party Designation
                         268.1        Epic or Third Party Designation
          15             268.2        Epic or Third Party Designation
          16              272         Epic or Third Party Designation
                         273.1        Epic or Third Party Designation
          17             274.1        Epic or Third Party Designation
                          282         Epic or Third Party Designation
          18              293         Epic or Third Party Designation
                          296         Epic or Third Party Designation
          19              317         Epic or Third Party Designation
                          352         Epic or Third Party Designation
          20              353         Epic or Third Party Designation
          21             355.2        Epic or Third Party Designation
                          356         Epic or Third Party Designation
          22              357         Epic or Third Party Designation
                          372         Epic or Third Party Designation
          23              381         Epic or Third Party Designation
                          399         Epic or Third Party Designation
          24             399.2        Epic or Third Party Designation
                         399.4        Epic or Third Party Designation
          25             399.5        Epic or Third Party Designation
          26             399.6        Epic or Third Party Designation
                          410         Epic or Third Party Designation
          27              462         Epic or Third Party Designation
                         467.4        Epic or Third Party Designation
          28              468         Epic or Third Party Designation
                                                                    5
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-CV-
                                                        05640-YGR
            1       Paragraph of                                Reason for Redaction
                 Proposed Findings of
            2           Fact
                         472          Epic or Third Party Designation
            3
                         474          Epic or Third Party Designation
            4            477          Epic or Third Party Designation
                        494.2         Epic or Third Party Designation
            5            502          Epic or Third Party Designation
                        503.1         Epic or Third Party Designation
            6           503.2         Epic or Third Party Designation
                        503.3         Epic or Third Party Designation
            7           503.4         Epic or Third Party Designation
                        503.5         Epic or Third Party Designation
            8            505          Epic or Third Party Designation
            9            506          Epic or Third Party Designation
                         515          Epic or Third Party Designation
          10             516          Epic or Third Party Designation
                        518.2         Epic or Third Party Designation
          11            518.3         Epic or Third Party Designation
                        529.3         Epic or Third Party Designation
          12            534.3         Epic or Third Party Designation
                        534.4         Epic or Third Party Designation
          13             535          Epic or Third Party Designation
          14             536          Epic or Third Party Designation
                        568.1         Epic or Third Party Designation
          15             571          Epic or Third Party Designation
                         577          Epic or Third Party Designation
          16             618          Epic or Third Party Designation
                         621          Epic or Third Party Designation
          17            697.1         Epic or Third Party Designation
                        697.3         Epic or Third Party Designation
          18            697.4         Epic or Third Party Designation
          19        Paragraph of                                Reason for Redaction
                      Proposed
          20      Conclusions of Law

          21               86           Epic or Third Party Designation
                          476           Epic or Third Party Designation
          22              696           Epic or Third Party Designation
                          697           Epic or Third Party Designation
          23              763           Epic or Third Party Designation
                          774           Epic or Third Party Designation
          24              799           Epic or Third Party Designation
                          822           Epic or Third Party Designation
          25

          26
                        I declare under penalty of perjury under the laws of the United States that the foregoing is true
          27
                 and correct and that this Declaration was executed on April 7, 2021 at San Francisco, California.
          28
                                                                   6
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-CV-
                                                        05640-YGR
            1

            2                                                       /s/ Rachel S. Brass
                                                                    Rachel S. Brass
            3

            4

            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                           7
Gibson, Dunn &    DECLARATION OF RACHEL S. BRASS IN SUPPORT OF DEFENDANT APPLE INC.’S ADMINISTRATIVE
Crutcher LLP
                 MOTION TO PARTIALLY SEAL ITS PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW, 4:20-CV-
                                                        05640-YGR
